The Grand Jury of Shelby County reported the bond of J. E. Erost, a Constable of said county, as being insufficient. Citation was issued to strengthen and increase his bond or show cause why his office should not be declared vacant.
He appeared before the Court, gave a satisfactory bond and the proceedings were dismissed at the cost of the county.
The Attorney-General moved to tax a fee of two dollars and fifty cents in his favor. The motion was disallowed by L. B. Horrigan, J., presiding, and the Attorney-General- appealed to this Court.
Opinion by the CourtThe judgment of the Court- below is affirmed.